Filed 2/4/15 Marriage of Graham CA4/3
Reposted to correct index line; no change to text



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re Marriage of JOSEPH-SEPP and
DORYAN DEAN GRAHAM.

JOSEPH-SEPP GRAHAM,
                                                                       G050685
     Respondent,
                                                                       (Super. Ct. No. IND096795)
             v.
                                                                       OPINION
DORYAN DEAN GRAHAM,

     Appellant.


                   Appeal from a postjudgment order of the Superior Court of Riverside
County, Gregory J. Olson, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
Affirmed.
                   Doryan Dean Graham, in pro. per., for Appellant.
                   LA Quinta Law Group and Timothy L. Ewanyshyn for Respondent.



                                          *                  *                  *
              Doryan Dean Graham (mother) appeals from a postjudgment order wherein
the court denied her petition pertaining to custody and visitation of the parties’ now
almost 10-year-old daughter. Based on no significant evidence, mother has continued to
insist Joseph-Sepp Graham (father) has sexually abused their daughter. The trial court
denied the petition and we affirm the postjudgment order.
              Shortly after father filed for divorce, the parties appeared before a mediator
concerning child custody and visitation. The mediator issued a report, stating “mother
adamantly declared that despite the investigations and findings of both Riverside County
Child Protective Services and Riverside County Sheriff’s Department, she still believes
father sexually abused [the child].”
              Associates with Borders, McLaughlin & Associates, a firm that provides
family threat assessment, rendered a detailed report wherein they concluded “Mr.
Graham does not present a risk to [the child]. We found no history of problematic or
inappropriate behavior to indicate Mr. Graham is a perpetrator of child sexual abuse, or
any other form of abuse. Witness accounts indicate Mr. Graham has a healthy
relationship with his daughter, including maintaining appropriate boundaries and care.
Additionally, witness accounts do not corroborate allegations that [the child] exhibits
unusual behaviors, such a humping or aggression. Ms. Graham’s allegations present
concern for several reasons. First, she has a history of making unsupported allegations.
Additionally, her statements indicate she suspected Mr. Graham of abusing [the child],
yet did not take immediate and decisive action to protect her daughter. Based on Ms.
Graham’s statements and collateral interviews, the nature of the allegations seems to have
changed over time. Finally, both law enforcement and Child Protective Services has not
taken any action against Mr. Graham in this case.” (Bold lettering and underscoring
omitted.) The 22-page report substantiates these conclusions.




                                             2
              At a second child custody and mediation session in November 2010 mother
repeated her theme of accusing father of molesting the child during the second mediation
session. “Again, during mediation, mother adamantly declared that despite the
investigations and findings of both Riverside County Child Protective Services (CPS) and
Riverside County Sheriff’s Department, she still believes father sexually abused [the
child]. Father denied these allegations.”
              The only incident supporting mother’s allegations presented during the trial
on the current petition was that, when three years old, the child “came up, humping my
leg, saying ‘Pussy, little pussy.’” Mother testified further that, when she inquired of her
daughter “‘Who said those words,’” she responded, “‘Daddy.’” The trial testimony was
disjointed and strayed into many areas not relevant to the issue before the court. At the
conclusion of the hearing, the court awarded sole legal and physical custody to father.
Mother was granted supervised visitation rights.
              We review the decision of the trial court under the abuse of discretion
standard. (In re Marriage of Burgess (1996) 13 Cal.4th 25, 32.) Based on the evidence
before the court, we can hardly conclude the court abused its discretion. We therefore
affirm the postjudgment order.




                                             3
                                  DISPOSITION


            The postjudgment order is affirmed. Respondent shall recover his costs on
appeal.




                                             RYLAARSDAM, ACTING P. J.

WE CONCUR:



MOORE, J.



THOMPSON, J.




                                         4